ADVISORY ACTION
Response to Amendment
	This is in response to the Amendment After Final dated August 18, 2022. 
	The amendment to the claims raises new issues that were not presented earlier in the case and thus would require further consideration and/or search.

Election/Restrictions
Since applicant has received an action on the merits for the originally presented invention, new claim 27 would require further consideration and/or search.

Claim Rejections - 35 USC § 112
Claims 2 and 19 would be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2
	lines 1-4, recite “wherein the organic liquid is selected from the group consisting of an ionic liquid, an organic solvent comprising a dissolved electrolyte, a liquid polymer comprising a 
dissolved electrolyte, a water-insoluble polymeric electrolyte, and combinations thereof”.
Claim 1, line 4, recites “aprotic organic liquid comprising an ionic liquid”. 
It is unclear from the claim language how an ionic liquid, an organic solvent comprising a 

dissolved electrolyte, a liquid polymer comprising a dissolved electrolyte, a water-insoluble polymeric electrolyte, and combinations thereof are further limiting the aprotic organic liquid.

	line 2, it appears that “an ionic liquid” is the same as the ionic liquid recited in claim 1, line 4. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

line 2, recites “a dissolved electrolyte”.
	The dissolved electrolyte reads on a supporting electrolyte. Therefore, the reactant medium is not free from a supporting electrolyte other than the ionic liquid as recited in claim 1, lines 5-6.

line 3, recites “a dissolved electrolyte”.
	The dissolved electrolyte reads on a supporting electrolyte. Therefore, the reactant medium is not free from a supporting electrolyte other than the ionic liquid as recited in claim 1, lines 5-6.

line 3, recites “a water-soluble polymeric electrolyte”.
	The water-soluble polymeric electrolyte reads on a supporting electrolyte. Therefore, 

the reactant medium is not free from a supporting electrolyte other than the ionic liquid as recited in claim 1, lines 5-6.

Claim 19
	lines 1-2, recite “wherein the reactant medium further comprises a supporting electrolyte”.
	Claim 1, lines 5-6, recite “wherein the reactant medium is free from a supporting electrolyte other than the ionic liquid”.
	It is unclear from the claim language how the reactant medium further comprising a 
supporting electrolyte further limits the reactant medium that is free from a supporting electrolyte other than the ionic liquid.

	lines 1-2, it appears that “a supporting electrolyte” is the same as the supporting electrolyte recited in claim 1, line 5. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Response to Arguments
Applicant’s arguments filed August 18, 2022 have been considered but they are not persuasive. The prior art rejections have been maintained for the following reasons:
	• Applicant states that thus, Sivasankar’s catholyte mixture (i.e., analogous to the 

recited reactant medium) will necessarily include the Na+ or other cation as a supporting electrolyte in addition to an ionic liquid, so Sivasankar cannot meet the recited exclusionary limitation even if an ionic liquid is selected for Sivasankar’s catholyte.
• Accordingly, regardless of where Sivasankar’s reactive electrolyte is initially added, its Na+ or other cation will be present in the catholyte, and this is excluded by amended claim 1.
	In response, Sivasankar teaches that the electrolyte may be at least one selected from an alkali metal salt, an alkaline earth salt, an onium salt, an aromatic or alkyl amine, a primary, secondary or tertiary amine salt, or a hydrogen halide (page 1, [0006]).
	Are the cations to these compounds an electrolyte by themselves?

	• Applicant states that the applicant further notes that there would be no reason to eliminate Sivasankar’s reactive electrolyte from Sivasankar's reaction system, because the use of the reactive electrolyte provides the intended purpose and principle of operation for Sivasankar to provide two separate products in two separate phases while solving the problem of solubility of the reactive electrolyte in the two separate phases. See Sivasankar at ƿ31- ƿ33.
	In response, the Examiner agrees that cations are present in the cathode region. But are the cations to the electrolyte salts an electrolyte by themselves?

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the 
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 24, 2022